DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 06/08/2022. The 35 U.S.C. 112b has been withdrawn. Claim 9 has been cancelled. Claims 17-20 have been added. Claims 1-8 and 10-20 remain pending for consideration on the merits.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrases “plurality of compartments being comprised”, “means for moving the compartments”, and “storage device comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are:
“means for moving the compartments” in claims 1 and 17.
“cooling means” in claim 6.
“means for gripping” in claim 11.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: means for moving corresponds to means 916 that may comprise a wheel which can be turned to cause movement, such as for example rotation, of the plurality of compartments 910 relative to the aperture 920 in page 29 lines 17-19. Means for gripping corresponds to example of Figure 11A illustrates two means 911 for gripping a vial. These may both grip the same vial or may be used for gripping different vials. More or less than two means 911 for gripping may be comprised in a single compartment 910. The means 911 for gripping may be formed integrally with the second barriers 922 and/or the carousel 912, means 911 for gripping comprises two jaws 913. The jaws 913 are profiled to form a funnel shaped vial entry portion 915. In some examples the upper portions of the jaws 913 are angled at 60 degrees off vertical to provide this funnel shaped vial entry portion 915 in page 33 lines 10-22. Means for cooling corresponds to example of FIG. 9 additionally shows a cavity 914 at the center of the portable temperature-stable storage device 900. The cavity may be cylindrical and share a common longitudinal axis with the cylinder defined by the interior surface 904 of the wall of the insulating enclosure 902. The cavity 914 is configured to receive a cooling means. The cooling means may be any means for cooling the internal volume of the insulating enclosure 902. It may, for example, comprise an icepack or a Peltier cooler. In some examples an icepack may be preferable to the Peltier cooler in dusty in-the-field environments as described in page 30 lines 30-35 and page 31 lines 1-3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recite the claim language of “wherein the positioning of the compartments within the insulating enclosure is biased for alignment of the insulating portion”. However, it is unclear what the metes and bounds of the claim is. It is also unclear to the examiner how the biasing occurs, as there does not appear a structure to support how the biased is used for the alignment of insulation portion. Clarity is advised. For examination purposes since the “biased” is not described in the claim then the prior art will be deemed capable of having a biased for alignment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11, 15, and 16-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lau et al (EP 2789328 A1).
Regarding claim 1, Lau teaches a portable temperature-stable storage device (apparatus 1 for transporting and operating treatment drug container, 0001) configured to enable transport of a plurality of temperature-sensitive objects at a stable temperature (allows transportation of containers while maintaining stable temperature conditions, 0008), the portable temperature-stable storage device (apparatus 1) comprising: an insulating enclosure for storing (holder may be formed of insulated material, 0025) the plurality of temperature-sensitive objects; an aperture in a wall (access port 19 within cylindrical housing 2, as shown on figure 1 and 8) of the insulating enclosure (enclosed chamber 11); a first barrier disposed across the aperture (cap 43 closes access port 19, 0052) and configured to be moved between an open configuration and a closed configuration (cap 43 closes access port 19 for maintaining compartment 12 thermally sealed, therefore also able to be opened, 0052), wherein, in the open configuration (via pull out system 40 through elongated tube 41, 0049), the first barrier is configured to provide access from external surroundings (pull-out system 40 further comprises a cap 43, forms an elongated tube 41 intended to engage the selected vial 10a at time of removal from the exterior, 0049) of the portable temperature-stable storage device (apparatus 1) to inside the insulating enclosure (enclosed chamber 11) via the aperture (access port 19) ,and wherein, in the closed configuration (as shown on figure 11-14), the first barrier (cap 43) is configured to seal the aperture to prevent access from the external surroundings (comprises a cap 43 covering and snap-fitted to the top part of the elongated tube 41, and the selected vial 10a is not removed from the enclosed chamber 11, 0049) of the portable temperature-stable storage device (apparatus 1) to inside the insulating enclosure (enclosed chamber 11) ; a plurality of compartments (multiple nests, 22) for storing the plurality of temperature-sensitive objects (such as drugs and vaccines, 0009-0010), the plurality of compartments (nests 22) being comprised within the insulating enclosure (enclosed chamber 11), the plurality of compartments (nests 22) being configured to move relative to the aperture (via button 27 activated by user causes all the nests to move, 0044), wherein the plurality of compartments (nests 22) are separated from one another by second barriers (cylindrical basket 21 having separate lodgings for nests 22, 0043) such that: wherein a compartment (working area 16 is accessible by user when button 27 is rotated and vial 10a in nests 22 is to be used, 0057), is only accessible via the first barrier (vial 10a is to be maintained in working area 16 by using pull out system which uses cap 43, 0039), when that compartment is aligned with the aperture (nest 22 is in position of the working area 16 and user is able to use vial 10a, in which user can be accessed by using cap 43, 0047); an insulating portion (holder 45 may be made of an insulated material for protecting the vial 10 from heat, col 11 paragraph 0049) disposed between two of the plurality of compartments (holder 45 is disposed between vials 10, therefore is in between nests 22, as shown on figure 9a) wherein said insulating portion (holder 45 may be made of an insulated material for protecting the vial 10 from heat, col 11 paragraph 0049) is sized to close the opening of the aperture (holder 45 is sized to close the access port 19 as the holder 45 is fitted to hold vial 10 via the pull out system 40, as shown on figure 8 and 9a) within the enclosure (enclosed chamber 11) when aligned with the aperture (as shown on figure 8 and 9a); and means for moving (by using first wheel 25, second wheel 26 and button 27, 0043) the compartments (nests 22) in turn into alignment with the aperture while the first barrier is in the closed configuration (when the user rotates the button 27, it causes circular movement of the cylindrical basket 21 and therefore of all the nests 22 and it is aligned on a longitudinal axis A, while cap 43 remains closed for sealing od compartment 12, 0044, 0052 and as shown on figure 8).
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, Lau teaches wherein the first barrier (cap 43) and the second barriers (cylindrical basket 21) are configured to reduce convective heat transfer between the plurality of compartments and external surroundings (cap 43 closes the second access port 19 for maintaining the enclosed compartment 12 thermally sealed, and cylindrical basket 21 is enclosed within enclosed chamber 11 which is surrounded by cold storage accumulators 13, 0051-0052) of the portable temperature-stable storage device (apparatus 1).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, Lau teaches further comprising a carousel (carrousel 20) comprising the second barriers (cylindrical basket 21), the spaces (nests 22) between adjacent second barriers defining respective compartments (nests 22).
Regarding claim 5, Lau teaches wherein the interior surface of the wall (walls 11a and 11b) of the insulating enclosure (enclosed chamber 11) defines a cylinder (as seen on figure 3) and the carousel (carrousel 20) is rotatable about a longitudinal axis of the cylinder (carrousel causes circular movement along longitudinal axis A, 0044 and as show on figure 8).
Regarding claim 6, Lau teaches wherein the carousel (carrousel 20) is disposed around a cavity (enclosed compartment 12) for receiving cooling means (cold storage accumulators 13 disposed in enclosed compartment 12, 0035 and as shown on figure 2).
Regarding claim 7, Lau teaches wherein the cavity (enclosed compartment 12) is integrally formed with the wall of the insulating enclosure (formed with enclosed chamber 11 in the middle, as seen on figure 2).
Regarding claim 8, Lau teaches wherein the cavity (enclosed compartment 12) is accessible via a third barrier (top lid 6) to enable cooling means to be inserted or removed (via removal of top lid 6 for cold storage accumulators 13 to be placed inside, as shown on figure 2- 3).
Regarding claim 11, Lau teaches wherein the plurality of compartments (nests 22) comprise means for gripping a vial (the engagement of the pull-out system 40 with the selected vial 10a occurs automatically as the user rotates the button 27, 0057).
Regarding claim 15, Lau teaches wherein access to the insulating enclosure (enclosed chamber 11) via the aperture (access port 19) is for conveyance (user continues pulling on the cap 43 and the inner rim of the sleeve 42 which removes the holder 45 and the vial 10a from the apparatus 1 for inspection, 0058 and as shown on figure 14) of the temperature-sensitive objects (such as drugs and vaccines, 0009-0010) between the external surroundings of the portable temperature-stable storage device (apparatus 1) and the plurality of compartments (nests 22).
Regarding claim 16, Lau teaches wherein access to the plurality of compartments is solely via the aperture (access port 19 is the first item that must be clear so that other components such as the pull-out system 40 can give access to nests 22, as shown on figure 8).
Regarding claim 17, Lau teaches wherein the positioning of the compartments (via the movement of carousel 20 which houses nests 22, as shown on figure 4) within the insulating enclosure (within enclosed chamber 11, as shown on figure 3) is biased (via the rotation of the carrousel 20 causes circular movement of the cylindrical basket 21 and therefore of all the nests 22. One of the nests, receiving the selected vial 10a, is brought to the working area 16 of the enclosed chamber 11, col 10 lines 8-12) for alignment (via first wheel 25, figure 5) of the insulating portion (when aligned with holders 45 that carry vials 10, as shown on figure 9b) with the aperture (with access port 19, as shown on figure 8) when not acted on by the means for moving the compartments (nests 22 remain aligned with access port 19 of the pull out system 40 until user presses the button 27 which causes rotation of the carousel 20, as described on col 10 paragraph 0044).
Regarding claim 18, Lau teaches wherein the aperture (access port 19) is sized to allow passage of temperature-sensitive objects (access port 19 is wide enough that allows the removal of vial 10, as shown on figure 8) that can be stored within the plurality of compartments (which is stored within nests 22, as shown on 9a).
Regarding claim 19, Lau teaches wherein the second barriers (cylindrical basket 21) are configured to engage an interior surface of the wall (engages the walls 11a and 11b of storage area 17 for storage of vials 10, col 9 paragraph 0040 and as seen on figure 3) of the insulating enclosure (enclosed chamber 11) to form a seal with the interior surface of the wall (walls 11a and 11b from enclosed chamber 11 are thermally sealed, col 8 paragraph 0039). 
Further, it is understood, claim 19 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 20, Lau teaches wherein when a compartment is not aligned with the aperture (storage area 17 defines the rest of the enclosed chamber 11 when not in the working area 16 and not aligned with access port 19, col 8 paragraph 0039 and as shown on figure 8) it is sealed off from a compartment which is aligned with the aperture by the one or more second barriers therebetween (cylindrical basket 21 separates and seals nests 22 when vial 10 is selected to be used by user, as described on col 10 paragraph 0047, therefore, a vial 10 that is aligned to be drawn out via access port 19 is sealed off from the other nests 22, as shown on figure 3 and 7a-7c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Knight (GB 2551115 A).
Regarding claim 3, Lau teaches the invention as described above but fails to teach wherein the first barrier and second barriers comprise insulating media.
However, Knight teaches wherein the first barrier (main layer containing phase change material, main PCM layer, page 2 lines 20-21 of Knight) and second barriers comprise insulating media (barrier layer containing phase change material, barrier PCM layer, page 2 lines 21-22 of Knight).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable temperature storage device of Lau to include a first barrier and second barriers that comprise of insulating media in view of the teachings of Knight to bring the main PCM layer up to the temperature at which the main PCM layer starts to change phase, this permits the cool packs of a main PCM later to be immediately placed with the barrier PCM layers and the product into the container for shipping, whilst ensuring the product does not drop below a specified temperature.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Mogil (US 20010039807 A1).
Regarding claim 10, Lau teaches the invention as described above but fail to teach wherein said insulating portion comprises insulating media disposed within one of the plurality of compartments.
However, Mogil teaches wherein said insulating portion comprises insulating media disposed (liner 24 insulates container 22 and comprises compartments 27 and 29, 0084 and as shown on figure 1 of Mogil) within one of the plurality of compartments (sub compartments 27 and 29 makeup liner 24, Mogil).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable temperature storage device of Lau to include wherein said insulating portion comprises insulating media disposed within one of the plurality of compartments in view of the teachings of Mogil to provide a portable soft sided insulated container has an impermeable liner that provides a liquid holding barrier. 
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Smith (US 2014/0014669 A1).
Regarding claim 12, Lau teaches the invention as described above but fails to teach further comprising a heat reflecting jacket configured to receive the insulating enclosure. 
However, Smith teaches comprising a heat reflecting jacket (radiant barrier member 160 of Smith) configured to receive the insulating enclosure (wet box 102 which is part of modular cooler system 100 of Smith).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable temperature storage device of Lau to include a heat reflecting jacket configured to receive the insulating enclosure in view of the teachings of Smith for the radiant barrier to reflect, inhibit, or prohibit the penetration of thermal radiation, and may have a high reflectivity thermal radiation rating using reflectivity measurements of radiant barrier materials, such as aluminized surfaces, metalized or embedded particles, or aluminum surfaces.
Further, it is understood, claim 12 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 13, the combined teachings teach wherein the heat reflecting jacket (radiant barrier member 160 of Smith) comprises one or more of: at least one carrier straps or at least one handle (nylon rope handle 142, as shown on figure 5 of Smith).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (EP 2789328 A1) in view of Hodosh et al (US 20020043076 A1).
Regarding claim 14, Lau teaches the invention as described above but fails to teach wherein the first barrier is configured to automatically return to the closed configuration
However, Hodosh teaches wherein the first barrier (barrier 652 and tips of barriers 662, as shown on figure 16a and 16b of Hodosh) is configured to automatically return to the closed configuration (when bottle 52 is removed, fingers 658 of barrier 652 return to their former, closed position, 0125 and as shown on figure 16b of Hodosh).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable temperature storage device of Lau to include a first barrier is configured to automatically return to the closed configuration in view of the teachings of Hodosh to provide a barrier that has eight inwardly extending, generally triangular, nested, overlapping flexible, resilient fingers. When the closed end of a can is introduced into opening, it causes tips of fingers to deflect downwardly and radially outwardly to accommodate the passage of bottle, and when bottle is removed, fingers return to their former, closed position.
Further, it is understood, claim 14 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763